Motion to dismiss appeal granted, unless the appellants procure the record on appeal and appellants’ points to be served and filed on or before April 14, 1960, with notice of argument for the May 1960 Term of -this court, said appeal to be argued or submitted when reached. Respondent is to serve and file his points on or before April 29, 1960. Reply brief, if any, to be served on or before May 4, 1960. The plaintiff-respondent is awarded $10 costs on this motion. Concur — Botein, P. J., Breitel, M. M. Frank, Valente and McNally, JJ.